                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 17-20904-CR-UNGARO/O’SULLIVAN


UNITED STATES OF AMERICA,

             Plaintiff,
v.

DANNY ANGEL RODRIGUEZ,

             Defendant.
                              /

                                        ORDER

      THIS MATTER is before the Court on the Motion to Compel Courts [sic] Granted

Privacy Act Order (DE# 350, 5/7/19) and the Motion to Compel Government to Produce

All Images and Video Evidence Taken From the Storage Unit; Ives Dairy Self Storage

(DE# 366, 5/14/19).

      The instant motions were filed by the defendant pro se. Pro se filings are liberally

construed. Winthrop-Redin v. United States, 767 F.3d 1210, 1215 (11th Cir. 2014).

                                    BACKGROUND

      On May 7, 2019, the defendant filed a Motion to Compel Courts [sic] Granted

Privacy Act Order (DE# 350, 5/7/19). The government filed its response on May 15,

2019. See Government’s Response to Defendant’s Pro-Se Motion to Compel Court’s

Granted Privacy Act Order [D.E. 350] (DE# 369, 5/15/19). The defendant filed his reply

on May 23, 2019. See Reply to Government[’s] Response to Pro-Se Motion to Compel

[DE 350], and Supplement [DE 365], & Motion to Seal Exhibit (A) Herein (DE# 385,
5/23/19). 1

       On May 14, 2019, the defendant filed a Motion to Compel Government to

Produce All Images and Video Evidence Taken from the Storage Unit; Ives Dairy Self

Storage (DE# 366, 5/14/19). The government filed a response on May 15, 2019. See

Government’s Response to Defendant’s Pro Se Motion to Compel Government to

Produce All Images and Video Evidence Taken from the Storage Unit; Ives Dairy Self

Storage [D.E. 366] (DE# 370, 5/15/19). The defendant filed a reply on May 23, 2019.

See Defendant[’]s Reply to Government Response [DE 370]: to Defendant[’]s Motion to

Compel Gov. to Produce All Evidence Gathered from Storage Unit [DE 366] (DE# 387,

5/23/19).

       On June 3, 2019, the Court held an evidentiary hearing. The government

presented the testimony of Lieutenant Fernando Arroyo and Agent Anthony Pellicano.

The defendant presented the testimony of his father, Fernando Rodriguez, and FBI

Special Agent Damian Giroux. The Court admitted into evidence the Government’s

Exhibits 1 through 3.

       This matter is ripe for adjudication.

                                          FACTS

1.     Testimony of Lt. Arroyo

       The Federal Bureau of Prisons (“BOP”) records all telephone calls made by

inmates. These calls are “unlocked,” meaning they will automatically be purged from the



       1Docket Entry 384 is identical to Docket Entry 385, except that Docket Entry 384
does not include exhibits.

                                               2
system after of a period of approximately six months. When BOP receives a subpoena

duces tecum or some other request for inmate telephone calls, BOP will “lock” the

requested telephone calls. These “locked” telephone calls will remain in the system and

will not be automatically purged from the system after a period of approximately six

months. Locked calls remain locked until BOP receives written notice that the calls are

no longer needed. Once a call is purged from the system, it cannot be retrieved.

      In the instant case, BOP received a grand jury subpoena from the United States

Attorney’s Office in Cleveland asking for the defendant’s calls from September 15,

2017 2 through March 21, 2018. These calls were locked and remain in the system.

      On December 6, 2018, the defendant’s then counsel, Ramon Hernandez, filed a

motion seeking the issuance of a subpoena duces tecum to BOP for the defendant’s

telephone records. See Motion for Rule 17(c) Subpoena Duces Tecum (DE# 219,

12/6/18). The subpoena duces tecum asked for “[a]ll telephone calls/communications to

or from inmate Danny Angel Rodriguez (Register Number 48128-004) that are in

possession of FDC-Miami or the Bureau of Prisons.” See Subpoena Duces Tecum

(DE# 239 at 4, 12/21/18). According to a note in the Government’s Exhibit 1, BOP

received the subpoena from the defendant’s counsel on January 16, 2019.

      In response to the subpoena duces tecum from the defendant’s counsel, BOP

was able to produce calls that were locked in response to the grand jury subpoena

received from the United States Attorney’s Office in Cleveland because those locked




      2 The defendant was arrested on December 7, 2017. See Minute Order (DE# 6,
12/8/17).
                                           3
calls remained in the system. BOP was also able to produce calls from July 28, 2018

through January 2019, because those calls had not yet been purged from the system.

2.    Testimony of Agent Pellicano

      As part of his investigation in the instant case, Agent Anthony Pellicano listened

to approximately 99 percent of the defendant’s BOP telephone calls. Agent Pellicano

saved in his computer three telephone calls between the defendant and co-defendant

Lucia Mendez. Agent Pellicano did not “lock” these telephone calls in the BOP system.

These three calls were produced to the defendant as part of the government’s

discovery. Agent Pellicano does not have any other telephone calls between the

defendant and Ms. Mendez.

3.    Testimony of Fernando Rodriguez, the Defendant’s Father

      After the defendant was arrested and taken into custody, Ms. Mendez would go

to the defendant’s father’s house almost every day. The defendant would call his father

from prison and would also speak to Ms. Mendez when she was at the defendant’s

father’s house.

      The last time Ms. Mendez spoke to the defendant’s father was in mid-April 2018.

Ms. Mendez told the defendant’s father that the government had told her to stay away

from the defendant’s family.

4.    Special Agent Giroux

      Special Agent Giroux was present during the search of the storage unit at Ives

Dairy Self Storage. The search of the storage unit was conducted by a hazmat team.

The hazmat team took 21 photographs of the storage unit. See Government’s Exhibit 2.

Agent Pellicano took an additional 29 photographs of the storage unit. See
                                               4
Government’s Exhibit 3. The government does not have any video of the search.

                                       ANALYSIS

1.     Motion to Compel Courts [sic] Granted Privacy Act Order (DE# 350, 5/7/19)

       The defendant seeks to compel the production of telephone calls made by the

defendant while in the custody of BOP during April, May and June of 2018. In the reply,

the defendant states that the missing telephone calls span from March 5, 2018 through

July 28, 2018. See Reply (DE# 388 at 2). At the June 3, 2019 evidentiary hearing, the

defendant clarified that the range of missing telephone calls was March 6, 2018 through

July 27, 2018.

       The Motion (DE# 350) is DENIED. The Court finds that all available telephone

calls have been produced to the defendant. BOP was able to produce calls which had

been locked pursuant to a grand jury subpoena issued by the United States Attorney’s

Office in Cleveland. Additionally, in January 16, 2019, BOP received a subpoena duces

tecum from the defendant’s then-counsel, Mr. Hernandez. BOP was able to go back

approximately six months and produce telephone calls made from July 28, 2018

through the date of the subpoena duces tecum.

       There is no evidence that the calls made between March 21, 2018 3 through July

27, 2018 still exist, with the exception of the three calls produced by Agent Pellicano

which were not “locked” in the BOP system, but saved in Agent Pellicano’s computer.

Agent Pellicano has testified that these three telephone calls were the only calls in

Agent Pellicano’s possession in which Ms. Mendez was speaking to the defendant



       3
       The March 21, 2018 was the end date of the calls sought in the grand jury
subpoena.
                                          5
during the period of March 6, 2018 through July 27, 2018.

       If the government finds any additional calls, the government shall immediately

produce those calls to the defendant.

2.     Motion to Compel Government to Produce All Images and Video Evidence
       Taken From the Storage Unit; Ives Dairy Self Storage (DE# 366, 5/14/19)

       The defendant seeks to compel the government to produce “evidence taken from

the Ives Dairy Self Storage,” including “any and all picture images and videos taken

from the said Storage Unit.” Motion (DE# 366 at 1) (some capitalization omitted). The

defendant asserts that the images previously provided by the government to Ms. Davide

are incomplete. Id. In his reply, the defendant asserts that the government has failed to

produce images of the bookbinder or the “fake-weed.” Defendant’s Reply (DE# 387 at

1). At the June 3, 2019 evidentiary hearing, the defendant clarified that what he actually

seeks are photographs and videos taken by the government during the search of the

storage unit.

       All of the photographs that were taken on the day of the search were produced to

the defendant. See Government’s Exhibits 2 and 3. The government has now identified

which image it believes depicts the alleged bookbinder. As to the “fake weed,” the

defendant explained that he is referring to the ADB-FUBINACA. The government has

identified the images it believes depict the ADB-FUBINACA. The government does not

have any video of the search. Because the defendant has received everything he

requested, the Motion (DE# 366) is DENIED. 4


       4 At the June 3, 2019, evidentiary hearing, the defendant also asked for
communications between AUSA Maxwell and former counsel Frank Quintero wherein
Ms. Maxwell advised Mr. Quintero that the government did not have any video
surveillance of the storage unit. AUSA Maxwell represented to the Court that no written
                                                6
                                          CONCLUSION

          Based on the foregoing, it is

          ORDERED AND ADJUDGED that the Motion to Compel Courts [sic] Granted

Privacy Act Order (DE# 350, 5/7/19) is DENIED. If the government finds any additional

calls, the government shall immediately produce those calls to the defendant. It is

further

          ORDERED AND ADJUDGED that the Motion to Compel Government to Produce

All Images and Video Evidence Taken From the Storage Unit; Ives Dairy Self Storage

(DE# 366, 5/14/19) is DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, this 3rd day of June,

2019.



                                      _______________________________________
                                      JOHN J. O’SULLIVAN
                                      CHIEF UNITED STATES MAGISTRATE JUDGE

Copies mailed by Chambers to:
Danny Angel Rodriguez
48128-004
Miami FDC
Federal Detention Center
Inmate Mail/Parcels
Post Office Box 019120
Miami, FL 33101
PRO SE

communication between AUSA Maxwell and Mr. Quintero concerning the video
surveillance exists because she communicated this information verbally to Mr. Quintero.
The defendant had previously sought to compel the government’s communications with
Mr. Quintero and the Court denied that request. See Order (DE# 398 at 8, 6/3/19).
Because these written communications between the government and Mr. Quintero do
not exist, the Court will not order their production.

                                                7
